Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA



   1. ACE AMERICAN INSURANCE                           §
      COMPANY a/s/o Ambridge                           §
      Hospitality, LLC and Tulsa Hotel                 §
      Partners, LLC,                                   §   Case no. 20-cv-00572-GKF-JFJ
   2. ZURICH AMERICAN INSURANCE                        §
      COMPANY a/s/o Ambridge                           §
      Hospitality, LLC and Tulsa Hotel                 §
      Partners, LLC, and                               §
   3. LIBERTY MUTUAL FIRE                              §
      INSURANCE COMPANY a/s/o                          §
      Ambridge Hospitality, LLC and Tulsa              §
      Hotel Partners, LLC,                             §
                                                       §
                          Plaintiffs,                  §
                                                       §
   v.                                                  §
                                                       §
   1. OTIS ELEVATOR COMPANY,                           §
                                                       §
                          Defendant.                   §

                                           COMPLAINT

          COME NOW, ACE AMERICAN INSURANCE COMPANY, ZURICH AMERICAN

  INSURANCE COMPANY, and LIBERTY MUTUAL FIRE INSURANCE COMPANY a/s/o

  Ambridge Hospitality, LLC and Tulsa Hotel Partners, LLC (collectively “Plaintiffs”) and file

  this their Complaint against Defendant OTIS ELEVATOR COMPANY (“Defendant”), and for

  their causes of action would respectfully show this Court as follows:

                                                  I.

                                          THE PARTIES

          1.         Plaintiff ACE AMERICAN INSURANCE COMPANY (“ACE”) is a

  Pennsylvania corporation engaged in the business of insurance, with its principal place of business




  COMPLAINT
  LEGAL\49136295\1
Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 2 of 9




  located at 436 Walnut Street, Philadelphia, PA 19106. ACE is authorized to transact business in

  the state of Oklahoma.


         2.      Plaintiff ZURICH AMERICAN INSURANCE COMPANY (hereinafter

  “ZAIC”) is a New York corporation engaged in the insurance business with a statutory home office

  located at 4 World Trade Center, 150 Greenwich Street, New York, NY 10007, and its principal

  place of business located at 1299 Zurich Way, Schaumburg, Illinois 60196. It is authorized to

  transact business and has transacted business in the state of Oklahoma.


         3.      Plaintiff LIBERTY MUTUAL FIRE INSURANCE COMPANY (hereinafter

  “Liberty Mutual”) is a Wisconsin corporation engaged in the business of insurance, with its

  principal place of business located at 175 Berkeley Street, Boston, Massachusetts 02116. Liberty

  Mutual is authorized to transact business in the state of Oklahoma.


         4.      Defendant OTIS ELEVATOR COMPANY (hereinafter “Otis”) is a New Jersey

  corporation, with its principal place of business located at 8 Farm Springs Road, Farmington,

  Connecticut 06032-2526. Otis may be served by serving its registered agent for service of process

  as follows:

                                  OTIS ELEVATOR COMPANY
                                   c/o The Corporation Company
                                       1833 S. Morgan Road
                                     Oklahoma City, OK 73128

         Plaintiffs request that a Summons be issued to Defendant to allow for service of process.




  COMPLAINT
                                                  2
Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 3 of 9




                                                  II.

                                  JURISDICTION AND VENUE


           5.    This Court has jurisdiction under 28 U.S.C. §1332(a)(1) because the suit is between

  citizens of different states, and the amount in controversy exceeds $75,000, excluding interest and

  costs.


           6.    Venue is appropriate pursuant to 28 U.S.C. §1391(a)(2), as the events giving rise

  to the claim occurred in Tulsa, Tulsa County, Oklahoma. The property that was damaged as a

  result of the Incident is located in Tulsa, Tulsa County, Oklahoma, and the negligent acts and/or

  omissions of Defendant Otis took place in Tulsa, Tulsa County, Oklahoma. Tulsa County,

  Oklahoma is within the jurisdiction of the United States District Court for the Northern District of

  Oklahoma.


                                                 III.

                                               FACTS

           7.    At all relevant times, Tulsa Hotel Partners, LLC owned the personal property and

  improvements to real property known as the Hyatt Regency Tulsa, located at 100 East 2nd Street,

  Tulsa, Oklahoma 74103 (“the Property” or “the Hotel”).               Aimbridge Hospitality, LLC

  (“Aimbridge”) managed the Hotel.


           8.    At all relevant times, Plaintiffs issued an insurance policy to Aimbridge Hospitality,

  LLC that insured the Property against damage, loss and/or peril. Tulsa Hotel Partners, LLC was

  an additional insured on the policy.




  COMPLAINT
                                                   3
Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 4 of 9




          9.     On November 16, 2018 at approximately 3:30 p.m., a fire occurred at the Property

  (“the Fire”). The Tulsa Fire Department was called out to evacuate the Hotel guests, extinguish

  the Fire, and ventilate the space. Over 400 people were evacuated from the Hotel on the date of

  the Fire.


          10.    The Fire originated on the Main Lobby level in the “up” escalator equipment pit.

  The Fire activated the fire sprinkler and alarm systems.


          11.    Because the space above the main lobby level’s acoustical ceiling panels served as

  a common HVAC return air supply for the building, smoke from the fire was drawn into the HVAC

  system and distributed throughout the building. As the smoke circulated through the HVAC

  system it was dispersed and caused damage throughout the Hotel, which consisted of 454 guest

  rooms, common-areas, meeting rooms, and tenant lease spaces. The fire and resulting physical

  damage forced the Hotel to shut down for an extended period. As a result, the Hotel incurred a

  significant business income loss.


          12.    At the time of the Fire, Defendant Otis was responsible for and exclusively

  performed all service, maintenance and repairs to the escalator and its component parts at the

  Property.


          13.    On the morning of November 16, 2018, Aimbridge called Otis to request service of

  the “up” escalator on the Main Lobby level of the Hotel. Aimbridge told Otis at that time that the

  escalator was making a “clunking” noise and that they needed it inspected and serviced. Later that

  day, at approximately 3:00 p.m., Aimbridge called Otis to follow-up on the status of their requested

  service call. Shortly thereafter, between 3:15-3:20 p.m., the escalator stopped working and hotel



  COMPLAINT
                                                   4
Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 5 of 9




  employees notice a burning smell coming from the area of the escalator and saw smoke coming

  from the top of the “up” escalator pit.


         14.     Plaintiffs’ investigation determined that the Fire occurred as a result of an electrical

  arc fault in the stator windings of the “up” escalator motor. Specifically, the arc fault event ignited

  combustible dust, lint, oil, fluff and debris, which had accumulated in and around the “up”

  escalator motor in the equipment escalator pit.


         15.     The accumulation of dust, lint, oil, fluff and debris in and around the escalator

  mechanical components and escalator pit was caused by Otis’ negligent failure to service, maintain

  and/or repair the escalator equipment.


         16.     The Fire and Plaintiffs' damages were a direct and proximate result of Otis’

  negligent acts and/or omissions.


         17.     Plaintiffs seek to recover damages caused by the fire, in an amount exceeding

  $12,500,000, for payments made pursuant to the policy. Plaintiffs have standing to bring this

  lawsuit and are contractually, legally and/or equitably subrogated to the rights of Aimbridge

  Hospitality, LLC and Tulsa Hotel Partners, LLC to the extent of payments made under the policy.


                                                  IV.

                          FIRST CAUSE OF ACTION - NEGLIGENCE

  A.     Negligence

         18.     For Plaintiffs’ first cause of action against Defendant Otis, Plaintiffs replead,

  restate, and reallege the previous paragraphs above as if fully set forth fully herein, and would

  further show the Court the following:



  COMPLAINT
                                                    5
Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 6 of 9




         19.     Defendant Otis owed a duty and breached its duty by failing to exercise reasonable

  care when servicing, maintaining, cleaning and repairing the escalator equipment and related

  components.    Specifically, Defendant Otis failure to maintain the escalator resulted in the

  accumulation of combustible dust, lint, oil, fluff and debris in the “up” escalator equipment pit

  where the fire originated and the arc flash which ignited same.


         20.     Defendant Otis had (1) specialized knowledge with respect to this escalator; (2)

  performed regular inspections of the escalator equipment; (3) was in the best position to recognize

  and identify the fire hazards; and (4) was in the best position to diagnose and remedy any problems

  and/or unsafe conditions observed with the escalator. Defendant Otis, nevertheless, failed to do

  so.


         21.     Plaintiffs’ damages were caused by the negligent acts and omissions of Defendant

  Otis in one or more of the following particulars:


                 a)     Failing to properly and adequately perform the work, labor and services

                        required of it in a manner consistent with reasonable care and industry

                        standards;

                 b)     Failing to service, maintain, clean and repair the escalator and all

                        component parts according to Otis’ own recommendations, instructions,

                        and equipment specifications;

                 c)     Failing to properly and adequately inspect all components of the escalator

                        to ensure that it was safe for use, free from defects and/or deficiencies, and

                        functioned as designed;




  COMPLAINT
                                                      6
Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 7 of 9




                 d)     Failing to correctly identify problems and possible sources and causes of

                        problems involving the escalator and failing to properly diagnose, repair

                        and/or adjust components of the escalator;

                 e)     Failing to properly direct, train and supervise its employees to ensure that

                        all work was performed properly and safely;

                 f)     Failing to employ persons, contractors, subcontractors and/or independent

                        contractors with the requisite knowledge, qualifications, and experience to

                        perform their scope of work;

                 g)     Failing to remove excess dust, lint, oil, fluff and debris from the “up”

                        escalator and its components;

                 h)     Failing to recognize, identify, consider, appreciate and take appropriate

                        precautionary safety measures to avoid potential conditions that could

                        present an unreasonable risk of injury, harm or damage to persons or

                        property;

                 i)     Failing to warn Aimbridge of the dangerous and unsafe conditions created

                        by the poor, improper and/or inadequate service, maintenance, cleaning and

                        repair of the escalator and its component parts; and

                 j)     Otherwise failing to use due care under the circumstance.


         22.     Each of the above referenced acts and omissions, singly or in combination with

  others, constituted negligence, which proximately caused the fire and damages suffered by

  Plaintiffs, which are in excess of the minimum jurisdictional limits of this court. Plaintiffs also

  seek reasonable attorneys’ fees, court costs and interest pursuant to Title 12 O.S. 1981 § 940.




  COMPLAINT
                                                   7
Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 8 of 9



                                                  V.

          SECOND CAUSE OF ACTION – BREACH OF EXPRESS AND IMPLIED
                               WARRANTIES

         23.     For Plaintiffs’ second cause of action against Defendant Otis, Plaintiffs replead,

  restate, and reallege the previous paragraphs above as if fully set forth fully herein, and would

  further show the Court the following:


         24.     At all times material hereto, Defendant Otis expressly and/or impliedly warranted

  that it would service, maintain, clean and repair the escalator and its component parts in a good

  and workmanlike manner.


         25.     Aimbridge reasonably relied on express and/or implied assurances made by

  Defendant to its detriment.


         26.     Defendant also breached these warranties by failing to exercise reasonable care in

  servicing, maintaining, cleaning and repairing the escalator and its components.


         27.     Each of the above-referenced acts and omissions, singularly or in combination with

  others, constitutes breach of warranty, which proximately caused Plaintiffs’ damages in excess of

  the Court’s minimum jurisdictional limits.


                                                 VI.

                                   RESERVATION OF RIGHTS

         28.     Plaintiffs specifically reserve the right to bring additional causes of action against

  Defendant and to amend this Complaint as necessary.




  COMPLAINT
                                                   8
Case 4:20-cv-00572-GKF-JFJ Document 2 Filed in USDC ND/OK on 11/05/20 Page 9 of 9



                                                 VII.

                                          JURY DEMAND

         29.     Plaintiffs demand that this Court empanel a lawful jury to hear the case.

                                               PRAYER

         WHEREFORE,          PREMISES        CONSIDERED,          Plaintiffs   ACE    AMERICAN

  INSURANCE COMPANY, ZURICH AMERICAN INSURANCE COMPANY, and

  LIBERTY MUTUAL FIRE INSURANCE COMPANY a/s/o Ambridge Hospitality, LLC

  and Tulsa Hotel Partners, LLC request that Defendant OTIS ELEVATOR COMPANY be

  Summoned to appear and answer herein; and that on final hearing, the Court enter a Judgment

  against Defendant and in favor of Plaintiffs for a sum in the amount of Plaintiffs’ actual damages,

  along with prejudgment interest at the legal rate, post-judgment interest at the legal rate, court

  costs and attorneys’ fees pursuant to Title 12 O.S. 1981 § 940, and such other and further relief,

  both in law and in equity, to which Plaintiffs may be justly entitled.

                                                        Respectfully submitted,



                                                        By: /s/ Robert Todd Goolsby
                                                        Robert Todd Goolsby
                                                        Oklahoma Bar No. 12676
                                                        Goolsby, Proctor, Heefner & Gibbs, P.C.
                                                        701 North Broadway, Suite 400
                                                        Oklahoma City, OK 73102
                                                        Telephone: (405) 524-2400
                                                        Facsimile: (405) 525-6004
                                                        Email: tgoolsby@gphglaw.com
                                                        ATTORNEYS FOR PLAINTIFFS




  COMPLAINT
                                                   9
